DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2019 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Group I, drawn to claims 1-6 in the reply filed on 07/19/2021 is acknowledged. The traversal is on the ground(s) that all the claims now depend on claim 1, and therefore contain the same special technical feature. This has been found persuasive and therefore the requirement for restriction has been withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“heat transporting element” → in the instant case, an electrocaloric material as defined in claim 2, is being interpreted to cover the corresponding structure performing the claimed function, and equivalents thereof.
“actuation mechanism”→ in the instant case, a flexible electrode as defined in claim 9, is being interpreted to cover the corresponding structure performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The phrase of “may be” (claim 1, line 3; claim 24, line3) is unclear. The phrase "may be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (the phrase “may be” acts as a verb phrase meaning might be or could be). For examination purposes, the limitations following the phrase are being considered to be part of the claimed invention.
Claim 7 recites the limitation "the heat transporting element" in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --a heat transporting element--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 16 and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casasanta (US 8,695,353).
Regarding claim 1, Casasanta discloses a solid-state heat transporting device (refer to Fig. 2), comprising:
a heat transporting element (210) whose uniformity of contact with one or multiple surfaces (refer to the internal surfaces of electrodes 140 and 160) is controllable so that various amounts of heat are transported (in the instant case, each time the heat transporting element gets in contact with the surface of electrode 160 it transports heat to the surface of electrode 140, and therefore, transporting various amounts of heat) to and/or from the one or multiple surfaces.

Regarding claim 2, Casasanta meets the claim limitations as disclosed above in the rejection of claim 1. Further, Casasanta discloses wherein the heat transporting element (210) comprises an electrocaloric material (refer to col. 3, lines 26-27) that absorbs or releases the heat as a function of an electric field (from voltage source 180) applied across the electrocaloric material.

Regarding claim 3, Casasanta meets the claim limitations as disclosed above in the rejection of claim 1. Further, Casasanta discloses an electrode on the heat transporting element (refer to col. 3, lines 26-27, wherein said heat transporting element includes the electrocaloric material and electrodes), wherein the uniformity of contact is controlled using an electrostatic force generated between the one of the multiple surfaces and the heat transporting element (since said surfaces belong to two 

Regarding claim 4, Casasanta meets the claim limitations as disclosed above in the rejection of claim 3. Further, Casasanta discloses wherein the electrostatic force changes a shape of the heat transporting element (refer to Fig. 6, wherein the change of shapes can be seen in states 610, 620, 630, 640 and 650).

Regarding claim 5, Casasanta meets the claim limitations as disclosed above in the rejection of claim 1. Further, Casasanta discloses wherein the solid-state heat transporting device is conformable to a flat surface (refer to Fig. 2, wherein the multiple surfaces are flat).

Regarding claim 6, Casasanta meets the claim limitations as disclosed above in the rejection of claim 1. Further, Casasanta discloses an electrode on the heat transporting element (refer to col. 3, lines 26-27, wherein said heat transporting element includes the electrocaloric material and electrodes), wherein the heat transporting element (210) creates or eliminates thermal contact between two of the multiple surfaces (surfaces from electrodes 140 and 160 as can be seen from Fig. 2) when the heat transporting element is electrostatically controlled using the electrode (via couplings 193 and 194).

Regarding claim 7, Casasanta discloses a heat transporting system (refer to Fig. 2), comprising a tile (in the instant case, electrode 140 as can be seen from Fig. 2 is being considered as the tile; the term “tile” is being interpreted as a flat object) including a heat transporting element (210).

Regarding claim 8, Casasanta discloses a solid state cooling device (refer to Fig. 2) comprising the heat transporting element of claim 1, wherein:
the heat transporting element (210) comprises a flexible electrocaloric film (refer to col. 3, lines 39-43); and
the solid state cooling device further comprises an actuation mechanism (an electrode located with the flexible electrocaloric film), coupled to the flexible EC film,
wherein the actuation mechanism bends the flexible EC film (when applying a force generated by voltage source 180 by means of couplings 193-194) between a first thermal contact (by means of electrode 140) with a heat sink (150) and a second thermal contact (by means of electrode 160) with a heat source (refer to load 170), so as to transfer heat between the heat source and the heat sink.

Regarding claim 9, Casasanta meets the claim limitations as disclosed above in the rejection of claim 8. Further, Casasanta discloses the actuation mechanism includes a flexible electrode attached to the flexible EC film (refer to col. 3, lines 39-43), a first electrode (140) attached to the heat sink (150), and a second electrode (160) attached to the heat source (170), the flexible EC film bends (refer to the steps as can be seen from Fig. 6) when the actuation mechanism applies an actuation field (by means of 

Regarding claim 10, Casasanta meets the claim limitations as disclosed above in the rejection of claim 9. Further, Casasanta discloses the flexible EC film (from the element 210) attached between a pair of flexible electrodes (refer to col. 3, lines 39-43, wherein the element includes the electrocaloric material and electrodes; further, refer to Fig. 2 wherein the electrocaloric material is necessarily located between two electrodes connected to couplings 193 and 194), wherein the electric field (from source 180) is applied between the pair of the flexible electrodes (by means of couplings 193-194).

Regarding claim 11, Casasanta meets the claim limitations as disclosed above in the rejection of claim 9. Further, Casasanta discloses a circuit (refer to controller 300) controlling timing of the electric field with respect to the actuation field (in the instant case, said controller having the capability of controlling timing of the electric field with respect to the actuation field, since said controller includes a computing device having a microprocessor, microcontroller, a digital signal processor, or any combination thereof; the processor 310 may include one or more levels of caching, a processor core, and 
the flexible EC film (from 210) oscillates between the first thermal contact (from electrode 140) and the second thermal contact (from electrode 160), the flexible EC film heats up through the electrocaloric effect when the flexible EC film has the first thermal contact with the heat sink, and the flexible EC film cools down when the flexible EC film has the second thermal contact with the heat source.

Regarding claim 16, Casasanta meets the claim limitations as disclosed above in the rejection of claim 9. Further, Casasanta discloses wherein the flexible EC film comprises a polymer (refer to col. 5, lines 37-38).

Regarding claim 23, Casasanta meets the claim limitations as disclosed above in the rejection of claim 1. Further, Casasanta discloses wherein multiple surfaces comprise a first surface (from electrode 140) and a second surface (from electrode 160) and the device comprises a switch switching thermal conductivity between:
a high thermal conductivity state wherein the heat transporting element forms contact with both the first surface and the second surface (in the instant case, since the claim fails to specify that in the high thermal conductivity state the heat transporting element contacts both surfaces at the same time, the high thermal conductivity is being considered to be when the element moves from one surface to the other in order to transfer heat, and therefore contacting both), and a low thermal conductivity state 
a first electrode (140) coupled to the first surface; 
the heat transporting element comprising a flexible electrode on a thermally conductive material (refer to col. 3, lines 39-43); and
a second electrode (160) coupled to the second surface, wherein:
the heat transporting element (210) bends to thermally contact the second surface (from electrode 160) when a potential difference is applied between the flexible electrode and the second electrode (by means of voltage source 180), and
the heat transporting element bends so as to release from the second surface when a potential difference is applied between the first electrode (140, coupled to the heat sink 150) and the flexible electrode.

Regarding claim 24, Casasanta meets the claim limitations as disclosed above in the rejection of claim 1. Further, Casasanta discloses only one of the surfaces (either the surface of electrode 140 or electrode 160 as can be seen from Fig. 2), wherein the uniformity of the contact with the one surfaces is controllable so that various amounts of heat are transported to and/or from the one surface (in the instant case, every time the heat transporting element touches said surface it transports heat, and therefore when contacting said surface more than one time, it is capable of transporting various amounts of heat).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casasanta (US 8,695,353).
Regarding claims 12, Casasanta meets the claim limitations as disclosed above in the rejection of claim 9. Further, Casasanta discloses the EC film, the actuation field comprising an electric field and the device having a cooling power, but fails to explicitly disclose wherein the flexible EC film has a thickness in a range of 1-1000 micrometers, and an active surface area in a range of 5 mm by 5mm to 10 cm by 10 cm, the electric field having a frequency in a range of 0.01 Hz - 10 Hz and a magnitude below a breakdown field of the EC polymer film, and the specific cooling power of at least 2.8 W/g and a coefficient of performance (COP) of at least 13.
However, it appears that the device of Casasanta would operate equally well with the flexible EC film having a thickness in a range of 1-1000 micrometers, and an active 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Casasanta such that the flexible EC film has a thickness in a range of 1-1000 micrometers, and an active surface area in a range of 5 mm by 5mm to 10 cm by 10 cm, the electric field having a frequency in a range of 0.01 Hz - 10 Hz and a magnitude below a breakdown field of the EC polymer film, and the specific cooling power of at least 2.8 W/g and a coefficient of performance (COP) of at least 13 because it appears to be an arbitrary design consideration which fails to patentably distinguish over Casasanta.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casasanta (US 8,695,353) in view of Poon (US 2015/0208498).
Regarding claims 13-14, Casasanta meets the claim limitations as disclosed above in the rejection of claim 9. Further, Casasanta discloses the electrodes, but fails to explicitly disclose wherein the electrodes comprise nanowires having a diameter in a range of 1-100 nm, and comprising carbon nanotubes, metal nanowires, or a combination thereof.
However, Poon teaches transparent conductive electrodes, comprising nanowires having a diameter in a range of 1-100 nm (refer to par. 26, lines 7-9, wherein the diameter of the nanowires are in the range of 10 to 40 nm, 20 to 40 nm, 5 to 20 nm, 10 to 30 nm, 40 to 60 nm, 50 to 70 nm), and comprising metal nanowires (refer to par. 28, lines 1-4), in order to provide a highly conductive electrode (refer to par. 32, lines 10-12).
Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Casasanta such that the electrodes comprise nanowires having a diameter in a range of 1-100 nm, and comprising metal nanowires in view of the teachings by Poon, in order to provide a highly conductive electrode.

Regarding claim 15, Casasanta as modified meets the claim limitations as disclosed above in the rejection of claim 13. Further, Casasanta as modified discloses the flexible electrodes comprising the nanowires, but fails to explicitly disclose the nanowires embedded in the flexible EC film.

As such, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Casasanta such that the nanowires are embedded in the flexible EC film, in order to obtain a predictable result of efficiently providing better conduction in view of the teachings by Poon along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casasanta (US 8,695,353) in view of Ducharme (US 10,125,758).
Regarding claim 17, Casasanta meets the claim limitations as disclosed above in the rejection of claim 16. Further, Casasanta discloses the polymer, but fails to explicitly disclose wherein the polymer comprises Vinylidene fluoride-trifluoroethylene-chlorofluoroethylene terpolymer (P(VDF-TrFE-CFE)).
However, Ducharme teaches an electromechanical polymer pump, wherein an electrocaloric material includes a polymer comprising P(VDF-TrFE-CFE) (refer to col. 6, lines 41-43), in order to provide high force capability (refer to col. 6, lines 29-30).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Casasanta such that the polymer comprises Vinylidene fluoride-trifluoroethylene-chlorofluoroethylene terpolymer (P(VDF-TrFE-CFE)) in view of the teachings by Ducharme, in order to provide high force capability.

Regarding claim 18, Casasanta meets the claim limitations as disclosed above in the rejection of claim 9. Further, Casasanta discloses the flexible EC film being a polymer, but fails to explicitly disclose having a crystallinity characterized by a peak having a FWHM of less than 1 degree as measured by X-ray diffraction.
However, Ducharme teaches an electromechanical polymer pump, including an electrocaloric material including a degree of crystallinity (refer to col. 6, lines 18-20), in order to provide remarkably improved performance.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Casasanta such that the EC film has a degree of crystallinity in view of the teachings by Ducharme, in order to provide remarkably improved performance.
Further, it appears that the device of Casanta as modified by Ducharme would operate equally well with the crystallinity characterized by a peak having a FWHM of less than 1 degree as measured by X-ray diffraction. Further, applicant has not disclosed that by the crystallinity characterized by a peak having a FWHM of less than 1 degree as measured by X-ray diffraction solves any stated problem, indicating simply that the crystallinity is characterized by a peak having a FWHM of less than 1 degree as measured by X-ray diffraction.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Casasanta such that the crystallinity is characterized by a peak having a FWHM of less than 1 degree as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ANA M VAZQUEZ/Examiner, Art Unit 3763